Citation Nr: 1604748	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-39 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2012, June 2013, January 2014, and April 2014, the Board remanded the appeal for additional development.

In a November 2014 decision, the Board denied an evaluation in excess of 10 percent for GERD.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, a Joint Motion for Remand (JMR) was filed by the parties and subsequently granted by the Court.  Pursuant to the JMR, the Court vacated the Board's November 2014 decision denying an evaluation in excess of 10 percent for GERD and remanded the matter to the Board for further proceedings consistent with the JMR.  See 38 U.S.C.A. § 7252(a) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the November 2015 JMR, the parties agreed that the Board failed to satisfy its duty to assist when it relied on a June 2014 VA examination report in denying the Veteran's claim for an increased rating for GERD.  In order for a medical opinion to be valid, the opinion must be "based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  In this case, the Board's April 2014 remand instructed a VA examiner to provide an opinion as to the severity of the Veteran's GERD, and specifically to indicate whether his symptoms of GERD were productive of considerable impairment of health.  On VA examination in June 2014, the examiner identified certain symptoms, including pyrosis, reflux, regurgitation, and pain in the substernal area and arm.  The examiner then opined that the Veteran's GERD symptoms were not productive of considerable impairment of health.  No explanation was provided as to the basis for this opinion.  The parties agree that a remand is warranted in order to obtain a clarifying opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who completed the June 2014 examination for an addendum opinion regarding the claim for an increased rating for GERD.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination is necessary then such should be arranged.

In the addendum, the examiner is asked to determine whether the Veteran's GERD symptoms are productive of considerable impairment of health.  In answering this question, the examiner should give a detailed explanation based on previous examination findings, historical records, and medical principles, as to the severity of the Veteran's symptoms.  Conclusory statements-such as a statement that GERD symptoms are not productive of considerable impairment of health-without more, will not suffice.

2.  After the development requested above has been completed to the extent possible, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

